       Case 4:20-cv-00178-RH-MAF Document 9 Filed 06/02/20 Page 1 of 2
                                                                        Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


LARRY ALONZO HILL BEY,

             Plaintiff,

v.                                           CASE NO. 4:20cv178-RH-MAF

DEPARTMENT OF REVENUE et al.,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 7, and the objections, ECF No. 8. I have reviewed de

novo the issues raised by the objections.

      The plaintiff’s rambling objections are difficult to understand. Most have

nothing to do with this case or with the recommendation for dismissal. The

plaintiff seems to challenge a child-custody award by a state court. But he alleges

no facts that show or even suggest the award violated federal law in any respect.

More fundamentally, under the Rooker-Feldman doctrine, federal district courts

cannot hear “cases brought by state-court losers complaining of injuries caused by


Case No. 4:20cv178-RH-MAF
        Case 4:20-cv-00178-RH-MAF Document 9 Filed 06/02/20 Page 2 of 2
                                                                        Page 2 of 2


state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). See also Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460

U.S. 462 (1983).

        For these reasons and those set out in the report and recommendation,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as the court’s

further opinion. The clerk must enter judgment stating, “This case is dismissed for

failure to state a claim on which relief can be granted.” The clerk must close the

file.

        SO ORDERED on June 2, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:20cv178-RH-MAF
